Citation Nr: 0118506	
Decision Date: 07/16/01    Archive Date: 07/24/01

DOCKET NO.  96-02 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased rating for intervertebral 
disc syndrome, currently evaluated as 40 percent disabling.

2.  Entitlement to a total disability rating based individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel




INTRODUCTION

The veteran had active military service from February 1957 to 
March 1967.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a July 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  In that determination, the RO increased the 
disability rating for the veteran's service-connected 
postoperative lumbar laminectomy from 10 percent to 20 
percent disabling, effective from March 1995.  The veteran 
perfected a timely appeal of this determination.  By a rating 
decision, dated in September 1998, the RO granted an 
increased evaluation for the veteran's service-connected back 
disability (now characterized as intervertebral disc 
syndrome) from 20 percent to 40 percent disabling, effective 
from March 1995.

In October 1997, and in April 1999, the Board remanded this 
appeal to the RO for additional development.  As this 
development has been completed, the appeal is once again 
before the Board.

The issue of entitlement to a total disability rating based 
individual unemployability due to service-connected 
disability will be addressed in the remand that follows this 
decision.


FINDING OF FACT

The veteran's intervertebral disc syndrome is manifested by 
decreased range of motion and severe chronic pain on all 
ranges of motion, and spinal stenosis with little 
intermittent relief.  






CONCLUSION OF LAW

The criteria for an increased rating of 60 for intervertebral 
disc syndrome have been met.  38 U.S.C.A. § 1155 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4.114 Stat. 2096 (2000) (to be codified at 38 U.S.C. 
§ 5107(b)); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 
5293 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background and Development

As to the requirements of the Veterans Claims Assistance Act 
of 2000, P. L. No. 106, 114 Stat. 2096 (2000) (hereinafter, 
"VCAA"), by virtue of the October 1997 and April 1999 Board 
remands to the RO for further development, the Supplemental 
Statements of the Case dated in April 1998 and April 2000 
issued during the pendency of the appeal, the veteran and his 
representative were given notice of the information and 
medical evidence necessary to substantiate his claim for an 
increased schedular rating in excess of 40 percent for 
intervertebral disc syndrome.  Moreover, the RO has made 
reasonable efforts to obtain relevant records adequately 
identified by the veteran and his representative.  Indeed, 
the RO has obtained relevant medical records, as the veteran 
has indicated treatment at VA facilities.  In addition, the 
RO provided the veteran with a VA examination in August 1999.  
Thus, under the circumstances pertaining to the claim for an 
increased schedular rating, the VA has satisfied it duties to 
notify and assist the veteran in this case.  Therefore, 
further development and expending of the VA's resources is 
not warranted.  Accordingly, the Board is satisfied that all 
relevant facts have been properly developed and no further 
assistance to the veteran is required.  VCAA, §§ 3-4 (to be 
codified as amended at 38 U.S.C. §§ 5103A, 5107).

Service medical records reflect that in May 1962 the veteran 
underwent a laminectomy.  A herniated nucleus pulposus was 
removed from the L5-S1 interspace.  The veteran was placed on 
limited duty for four months.  The veteran was treated for 
back pain on several occasions until his separation from 
service.  The report of a separation examination dated in 
March 1967 shows that the veteran's spine and musculoskeletal 
system were clinically evaluated as normal, and it was noted 
that the veteran had undergone a herniated nucleus pulposus 
in 1962.  The veteran had moderate symptoms of pain 
associated with weight lifting.  

In January 1968, the RO granted service connection for status 
postoperative lumbar laminectomy.  A 10 percent disability 
evaluation was assigned, which became effective in March 
1967.  

In April 1995, the veteran filed an informal claim of 
entitlement to an increased rating for his service-connected 
back disability and a claim of entitlement to an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1).  

The report of a VA examination dated in May 1995 shows that 
the veteran was employed as a construction worker, but he has 
been unable to work for approximately one month due to back 
pain.  Subjective complaints included low back pain when 
lifting, bending, sitting, and driving.  In addition, left 
lower extremity numbness since his back surgery and right 
lower extremity pain that radiated from his back was noted.  
On physical examination, there were no postural abnormalities 
and no fixed deformity.  There was bilateral lumbar 
paraspinal muscle tenderness with spasm.  Range of motion of 
the lumbar spine was as follows:  forward flexion to 45 
degrees; backward extension to 20 degrees, left and right 
lateral flexion to 20 degrees; rotation to left and right to 
15 degrees.  The veteran groaned on extreme ranges of motion.  
The motor sensory status of the lower extremities was in 
intact.  It was noted that a computed tomography (CT) of the 
lumbar spine revealed fibrosis at L5-F1 (that was felt to be 
a postoperative change) and facet degenerative changes 
throughout.  The diagnoses were history of in-service 
laminectomy of the lumbar spine, degenerative arthritis with 
limited range of motion of the lumbar spine, and muscle spasm 
of the lumbar spine.  

The record shows that the veteran was awarded Social Security 
Administration (SSA) disability benefits for his back 
disability in 1995.  These records provide that the veteran 
became disabled in August 1995.  The primary diagnosis was 
status post lumbar laminectomy and diskectomy and probable 
postoperative fibrosis of the L5-S1, and lumbar facet 
arthropathy.  A residual physical functional capacity 
assessment showed that the veteran complained of left leg 
numbness since his surgery and right leg pain radiating from 
the back.  The examiner observed bilateral paralumbar muscle 
spasm.  Forward flexion was to 45 degrees, backward extension 
was to 20 degrees, lateral flexion was to 20 degrees 
bilaterally.  Rotation was to 15 degrees, bilaterally.  
Straight leg raising was negative on the right and left.  It 
was noted that an EMG (electromyograph)/NCV (nerve conduction 
velocity) showed mild peripheral neuropathy.  Motor strength 
was 5/5.  The examiner referenced treatment records dated in 
March and April 1995 and the report of the May 1995 CT scan 
of the lumbar spine.  It was noted that jolting, jarring of 
the low back and lower extremities wound increase the pain.  
Additional findings showed that the veteran could 
occasionally lift 20 pounds, that he could frequently lift 10 
pounds, that he could sit with normal breaks for 
approximately 6 hours in an 8-hour workday, and he could 
engage in unlimited pushing and pulling other than that shown 
for lifting and/or carrying.  

VA medical records dated in 1995 and 1996 show treatment for 
the veteran's service-connected back disability.  VA 
outpatient treatment records dated in March 1995 reflect 
complaints of low back pain and left leg pain.  It was noted 
that the pain was worse with lifting, bending, and twisting.  
Clinical findings showed, in pertinent part, increased pain 
with left side bending, normal strength, normal reflux, and 
decreased sensation of left lateral foot.  The assessment was 
degenerative disc disease and possible herniated nucleus 
pulposus.  A computed tomography (CT) dated in May 1995 of 
the lumbar spine revealed changes consistent with probable 
post-operative fibrosis at L5-S1 facet arthropathy throughout 
the spine.  An EMG revealed no evidence of radiculopathy; 
there was mild questionable peripheral neuropathy.  A nerve 
conduction study dated in August 1996 showed a normal motor 
NCV in the left lower extremity and sensory neuropathy in the 
left lower extremity with absent response to stimulus of the 
sural nerve, but present sural response in the right lower 
extremity.  

As noted in the introduction of this decision, the RO 
increased the disability evaluation for the veteran's 
service-connected low back disability to 20 percent in July 
1995.  That evaluation became effective in March 1995.  

In August 1996, the veteran underwent general, orthopedic, 
and peripheral nerve examinations.  The veteran reported that 
his low back disability has prevented him from working since 
August 1995.  The veteran complained of low back pain in the 
lumbosacral area described as a "catch."  The veteran 
reported that bending and walking exacerbate the pain.  
Additional complaints included occasional radiation to the 
left posterior lateral hip, left posterior lateral thigh and 
left posterior lateral calf, tingling and burning along the 
left lateral calf, tingling and burning along the left 
lateral aspect of the foot, weakness bilaterally of the legs, 
difficulty rising from a chair or toilet seat.  It was noted 
that the numbness and tingling increased with walking, hip 
flexion, or truncal flexion.  The veteran noted that he could 
climb stairs.  There was no history of foot drop or catching 
the foot repetitively. 

The general examination showed, in pertinent part, normal 
carriage, posture and gait.  There was no evidence of 
kyphosis or scoliosis.  The lumbosacral spine revealed 
tenderness along the L5, S1 areas.  There was no paraspinous 
muscle spasm.  The range of motion findings of the lumbar 
spine was as follows: backward extension 10 degrees; forward 
flexion 60 degrees with pain.  The veteran demonstrated 
positive straight leg raise testing that was positive at 45 
degrees on the right with pain radiating down the posterior 
lateral aspect of the thigh and calf.  The veteran had 
positive straight leg testing on the left at 60 degrees with 
pain radiating down the posterior lateral aspect of the thigh 
and calf.  Straight leg raise testing was positive in both 
the sitting and lying positions.  The veteran's feet were 
normal.  Deep tendon reflexes were 2 plus and symmetric in 
the biceps reflex, patellar reflex and the Achilles reflex.  
The toes were downgoing to plantar stimulation.  Sensation 
was dull as opposed to sharp.  Light touch and vibratory 
senses were intact throughout the veteran's lower extremities 
testing both dermatonmal and nerve distribution.  There was 
normal heel to shin stroking, and the veteran's gait was 
normal.  Tiptoe gait and tandem gait were normal.  The 
diagnostic impression was chronic low back pain secondary to 
degenerative joint disease, substantial nerve root 
impingement resulting in lumbosacral radiculopathy most 
likely as a result of osteophyte and scar tissue formation 
from previous diskectomy.  The examiner noted that the 
veteran's leg weakness was most likely due to his 
radiculopathy and that muscle weakness tended to be more 
proximal which was atypical because neuropathy tended to 
cause more distal muscle disease.  There was no muscle 
atrophy noted in the lower extremities.  Deep tendon reflexes 
were preserved and motor bulk, tone, and power were normal in 
the lower extremities.  

The orthopedic examination revealed tenderness to palpation 
of the lumbar paraspinal muscles; there was no midline 
tenderness, and no muscle atrophy.  There was a well-healed 
scar midline to the lumbar spine.  The examiner noted that 
the veteran groaned with slight leg raises.  He had 1 plus 
deep tendon reflexes that were slightly decreased in 
bilateral patellar and Achilles, but they were symmetric.  
The toes were down going on plantar stroke.  The diagnosis 
was mild to moderate lumbar spine facet degenerative joint 
disease, primarily involving the L4-5 regions, status-post 
prior disk surgery.  The examiner concluded that there was no 
current evidence of neurologic involvement.  On straight leg 
raises, the veteran reported pain located in the back of the 
knee which the examiner noted was inconsistent with 
neurologic involvement. 

The peripheral nerve examination showed that there was no 
clubbing, cyanosis or edema of the extremities.  There were 
normal peripheral pulses.  The veteran was awake, alert, 
oriented to time, place and person.  His cranial nerves were 
intact.  Motor, bulk and tone were normal throughout, except 
there was mild interosseal wasting of muscle on the left 
foot.  It was noted that muscle strength of the right lower 
extremities was 5/5 with all motions and all muscle groups.  
The left lower extremity and the left hip flexor muscle 
strength were 4/5; hip extensor was 4/5, left knee flexor-
extensor was 4/5.  Left foot dorsiflexion, plantar flexion, 
eversion, inversion demonstrated 4/5 muscle strength.  A 
sensory examination of the left foot and the lateral aspect 
of the left leg and thigh showed decreased sensation to 
pinprick, light touch, temperature and deep position sense.  
A sensory examination of the right lower extremity was intact 
to pinprick, light touch, temperature, and deep position 
sense.  The veteran's gait demonstrated mild limping on the 
left lower extremity.  The veteran performed heel-toe walking 
without difficulty.  Truncal flexion was to 45 degrees; 
truncal extension was normal; truncal bilateral flexion and 
rotation were normal.  Straight leg symptoms were positive on 
the left lower extremity.  Romberg sign was negative.  Deep 
tendon reflexes were 2 plus in the upper extremities; knee 
jerks were 1 plus.  The examiner noted a Babinski response 
with the plantar flexion bilaterally.  The examiner provided 
an interpretation of prior studies:  he indicated that the 
August 1996 EMG/NCV showed early stages of L5 radiculopathy 
versus left tibial nerve damage in the popliteal fossa from 
an injury; normal motor NVC in the left lower extremity; 
sensory neuropathy in the left lower extremity, absent 
response to stimulation of sural nerve but present sural 
response in the right lower extremity; and no evidence of 
ulnar neuropathy in the left upper extremity.  The diagnosis 
was lumbar 5 radiculopathy and damage to the tibial nerve in 
the popliteal fossa from saw injury.   

In August 1996, the veteran was admitted to a VA medical 
facility for an EMG and nerve conduction study.  A 
neurological examination revealed that the cranial nerves II-
XII were grossly intact, that the veteran demonstrated 5/5 
strength in all muscle groups of the bilateral upper 
extremities, that he had normal strength in his right lower 
extremity of 5/5, that he had 4/4 strength in his hip 
flexors, and that the lower extremity flexors and extensors 
gave poor effort.  The veteran walked on his heels and toes.  
A sensory examination showed decreased sensation to pinprick 
of his left foot, left calf, and left lateral thigh.  The 
sensory examination was intact for his right leg and 
bilateral upper extremities.  The veteran had a large healed 
scar in the left popliteal fossa.  He demonstrated mild 
interosseus wasting of the left foot.  Forward flexion of the 
lumbar spine was to 45 degrees.  Backward extension, left 
bilateral flexion and rotation were normal.  Straight leg 
test was normal on the right, but there was positive sign 
with flexion of right foot.  The pain was generated in the 
left leg.  The veteran had positive straight leg test on the 
left.  The EMG and nerve conduction studies were consistent 
with a L5 radiculopathy.  The veteran was discharged without 
any prescriptions for medication.  

VA outpatient treatment records dated in 1996 and 1997 
reflect that the veteran was seen for complaints of low back 
pain with radiculopathy.  A January 1997 examination showed 
that muscle strength of the lower extremities was 5/5.  There 
was decreased flexion.  Sensory was intact and straight leg 
raises were negative.  

A private MRI of the lumbar spine dated in August 1996 
revealed congenital spinal stenosis with definite stenosis at 
the L3, L4, and L5 levels.  

In February 1997, the veteran's low back disability was 
recharacterized as intervertebral disc syndrome.  

The report of a VA examination dated in August 1998 shows 
that the veteran's symptoms had not changed since the prior 
VA examination.  It was noted that the veteran used a back 
plaster that produced heat, ibuprofen, and amitriptyline.  
The veteran was referred to a pain management clinic and was 
scheduled to undergo a nerve block in the future.  The 
veteran reported that he walked as much as possible for 
exercise, but experienced episodes when his legs would give 
way and he experienced weakness in the bilateral legs-greater 
on the left.  On physical examination, the veteran walked 
with a slightly antalgic gait on the left.  The lumbar spine 
revealed a loss of the lordotic curve.  There was a midline 
surgical scar that was well healed and nontender.  The 
examiner observed generalized lumbar tenderness to deep 
palpation.  The veteran demonstrated pain at 15 degrees of 
straight leg raising on the right and 15 degrees on the left.  
He jumped and groaned with straight leg raising activity.  
Deep tendon reflexes in the lower extremities were generally 
flat.  There was a bilateral four out of five muscle 
strength.  Forward flexion of the lumbar spine was to 30 
degrees with pain, backward extension was to 15 degrees with 
pain, right and left lateral flexion were to 30 degrees with 
pain, and rotation was to 20 degrees with pain.  The veteran 
reported that he was unemployed and that he had not been able 
to work because of his back.  The diagnoses were history of 
low back injury, status post lumbar laminectomy, herniated 
nucleus pulposus, S1 nerve root displacement, L5 
radiculopathy, and chronic pain requiring ongoing pain 
management.  

Based on the results of the August 1998 examination, the RO 
increased the veteran's disability evaluation for the 
service-connected intervertebral disc syndrome to 40 percent.  

VA outpatient treatment records dated in 1998 and 1999 
reflect that the veteran was seen at the chronic pain clinic 
for his service-connected back disability.  In August 1998, 
the veteran was referred to the pain clinic.  It was noted 
that sudden changes such as twisting caused pain.  He 
complained of radiating pain in the left leg.  The veteran 
also reported that the pain was constant with intermittent 
exaggeration.  On a scale of 1 to 10, the veteran rated his 
pain level as 3 to 4.  On examination, he demonstrated normal 
muscle strength; he could not feel the sensory test.  He was 
given a nerve block In September 1998, the veteran reported 
that his back felt great after the nerve block for about one 
week, but that the pain had returned.  The assessment was 
chronic low back pain.  He was told to stop taking Salsalate, 
and to begin taking Naproxen and increase his dosage of 
Nortriptyline.  In February 1999, it was noted that prior to 
treatment the veteran's level of pain was 7-8 and after the 
treatment it was at 0 for about one week.  The veteran 
indicated that he was not pleased with the nerve block 
treatment and chose to continue his medications.  

Pursuant to the April 1999 rating action, the veteran was 
afforded a VA examination in August 1999.  In addition to the 
symptoms previously noted, the veteran reported that he had 
no significant flare-ups because of constant pain.  He 
indicated that he fatigues when walking.  On physical 
examination, the veteran walked on his toes and heels.  He 
could perform deep knee bends.  His hip flexors, knee 
flexors, knee extensors, toe flexors, and flexor of the ankle 
and knee were 5/5.  Sensation was intact.  He had blunt 
reflexes, bilaterally, with a torn Achilles.  Deep tendon 
reflexes were equivocal.  Backward extension of the lumbar 
spine was to 15 degrees and forward flexion was to 30 degrees 
with severe pain.  Axial rotation was 15 degrees and lateral 
bending was to 15 degrees with severe pain in the lumbar 
spine.  The veteran demonstrated negative straight leg raise 
and negative crossed straight leg raises.  X-rays and a CT 
scan of the lumbar spine associated with the examination 
revealed degenerative facet disease at the L4/5, L5/S1 region 
with evidence of stenosis at the L4/5 intervertebral disc 
region.  The diagnostic impression was spinal stenosis at the 
L4/5 region with chronic back pain.  The examiner noted that 
the veteran's functioning ability was moderately impaired by 
his pain and pathology which were due to the disc disease.  
It was further indicated that the veteran's pain was visibly 
manifested in the movement of his joints and that back 
movement resulted in severe pain.  There was no muscle 
atrophy or muscle weakness due to the disc disease.  The 
examiner stated that the veteran had evidence of pain caused 
by spinal stenosis which is attributed to the degenerative 
disc disease that the veteran incurred from the disc injury 
in service.  

II.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.10 
(2000).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.  Pertinent regulations do not 
require that all cases show all findings specified by the 
Rating Schedule, but that findings sufficiently 
characteristic to identify the disease and the resulting 
disability and above all, coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (2000).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2000) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the veteran's service medical records and all other evidence 
of record pertaining to the history of the veteran's service 
connected intervertebral disc syndrome and has found nothing 
in the historical record that would lead to a conclusion that 
the current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations that would 
warrant an exposition of the remote clinical histories and 
findings pertaining to the disability at issue.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994) (where an increase 
in a disability rating is at issue, the current level of 
disability is of primary concern).  

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied, if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  

The veteran's service-connected intervertebral disc syndrome 
is evaluated pursuant to 38 C.F.R. 4.71a, Diagnostic Code 
5293.  A 60 percent disability evaluation is assigned for 
pronounced intervertebral disc syndrome manifested by 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc with little intermittent relief.  A 40 
percent disability evaluation is assigned for severe 
intervertebral disc syndrome with recurring attacks and with 
intermittent relief.  

The record shows a significant medical history of chronic low 
back pain with radiculopathy particularly involving the left 
lower extremity.  However, medical records dated from 1995 to 
1999 reflect normal motor strength of the lower extremities 
on all ranges of motion.  There is no evidence of muscle 
weakness.  In August 1998, there was generalized lumbar 
tenderness to deep palpation, and the veteran walked with a 
slightly antalgic gait.  As evidenced by the August 1999 VA 
examination, the veteran could walk on his toes and heels and 
perform deep knee bends; his hip flexors, knee reflexors, toe 
flexors, ankle flexors, and knee flexors were 5/5.  Sensation 
was intact.  The veteran has decreased range of motion and 
experiences severe pain on all ranges of motion.  The Board 
finds it significant that the veteran was treated at a pain 
clinic whereby he underwent block treatment which provided 
little relief in 1998 and 1999.  Subsequently, in August 
1999, the veteran reported that he continues to experience 
chronic pain although he is taking medication.  The Board is 
of the view that this evidence establishes that the veteran 
has chronic low back pain for which he receives little 
intermittent relief.  In addition, the evidence shows spinal 
stenosis, which is indicative of neurologic pathology.  

Moreover, the Board acknowledges that the veteran has 
functional impairment due to pain.  38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202, 207-208 (1995).  As noted 
above, the veteran has limitation of motion of the lumbar 
spine accompanied by pain.  In addition, the veteran 
experiences back pain when lifting, bending, and twisting.  
The SSA medical records reflect that the veteran could lift 
up to 20 pounds on occasion and the he could engage in 
unlimited pushing and pulling that does not involve lifting 
and/or carrying in 1995.  The Board also notes that the 
veteran walks with an antalgic gait.  However, he can walk on 
his toes and heels.  In August 1999, the examiner determined 
that the veteran's functionally ability is moderately 
impaired by his pain and pathology of his disc disease.  

Based these findings, the Board believes that there is a 
question as to which of two disability evaluations most 
nearly approximates the veteran's overall disability picture.  
Resolving all reasonable doubt with respect to this question 
in the veteran's favor, the Board concludes that the 
veteran's intervertebral disc syndrome warrants a 60 percent 
disability evaluation.  This represents the highest schedular 
evaluation under the schedule for intervertebral disc 
syndrome.  In the absence of residuals of a fracture of the 
vertebra (Diagnostic Code 5285) or ankylosis of the lumbar 
spine (Diagnostic Codes 5286, 5289), a higher disability 
evaluation is not warranted.  


ORDER

Subject to the provisions governing the award of monetary 
benefits, an increased rating of 60 percent for 
intervertebral disc syndrome is granted.  


REMAND

As reflected by the record, the veteran perfected a timely 
appeal of his claim for increased compensation for his 
service-connected intervertebral disc syndrome, now rated at 
60 percent disabling.  In connection with this same appeal, 
the veteran also raised the issue of entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disability (TDIU rating).  61 Fed. Reg. 
66749, VAOPGCPREC 06-96, slip op. at 15 (1996).  Thus, given 
that the veteran was apparently seeking the maximum benefit 
allowable by law and regulations, the claim for increased 
compensation, to specifically include a TDIU rating, remains 
a viable issue for appellate consideration by the Board.  AB 
v. Brown, 6 Vet. App. 35, 38 (1993); VAOPGCPREC 06-96.  See 
also Roberson v. Principii, No. 00-2009 (Fed. Cir. May 29, 
2001); Norris v. West, 12 Vet. App. 413, 421 (1999); 
VAOPCPREC 12-01 (July 6, 2001).

In November 1995, the Social Security Administration (SSA) 
awarded the veteran disability benefits for his service-
connected back disability in November 1995.  The SSA 
determined that the veteran became disabled in November 1995.  

The veteran contended in a VA application for increased 
compensation based on unemployability received in July 1999 
that he became too disabled to work in August 1995.  In the 
VA unemployability application, the veteran indicated that 
was employed as a drywall finisher, that his former employer 
included the L. Standefer Company where he was employed as a 
drywall finisher from 1985 to 1995, and that he left that 
employer because of his disability.  Specifically, the 
veteran indicated that he could no longer perform the bending 
and lifting required in his occupation.  The Board notes, 
however, that the L. Standefor Company in a statement dated 
in July 1996 indicated that the veteran was employed by that 
company from June 1990 to March 1994 and that he was released 
from that company due to lack of work and that the veteran 
was laid off.  It was noted that the veteran had worked 80 
hours per week and that there was no record of the veteran 
having lost time within the last 12 months of his employment 
due to disability.  The veteran also indicated that he was 
formerly employed by D-T Associates, Inc., as a drywall 
finisher from 1982 to 1995.  The Board notes that those 
employment records have not been obtained.  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should inform the veteran and 
his representative of the information and 
evidence necessary to substantiate a 
claim of entitlement to a total 
disability rating based on individual 
unemployability due to the service-
connected intervertebral disc syndrome, 
under 38 C.F.R. § 4.16.  With respect to 
employment records, particularly those 
relating to lost time and/ or sick leave, 
the RO should also request that the 
veteran furnish the names and addresses 
of all private and government (i.e., 
Federal, State, and local) employers for 
whom he has worked, and that he provide 
the approximates dates of any time lost 
and/or sick leave used as relevant to 
each identified employer.

2.  After securing any necessary 
authorizations, the RO should request 
copies of all indicated records, which 
have not been previously secured and 
associate them with the claims folder.  
Specifically, the RO should request the 
veteran's employment information and 
records from D-T Associates, Inc. 
(located in Lexington, Kentucky).  If the 
RO cannot obtain any of the employment-
personnel, or any other records indicated 
by the veteran, it should follow the 
proper procedures under the Veterans 
Claims Assistance Act.  All information 
which is not duplicative of evidence 
already received should be associated 
with the claims file.

3.  The veteran should be provided a VA 
orthopedic examination to determine the 
impact of the veteran's service-connected 
intervertebral disc syndrome on his 
ability to work.  Any necessary tests or 
studies should be conducted.  The 
examiner should comment on the veteran's 
functional impairment due to the 
pathology associated with his service-
connected intervertebral disc syndrome.  
The examiner should also provide an 
opinion on the following:  Does the 
veteran's service-connected 
intervertebral disc syndrome prevent him 
from securing or following substantially 
gainful employment, considering the 
functional impairment associated with 
that disorder.  The rationale for all 
opinions expressed should be explained.  
The claims folders must be made available 
to the examiner for review in conjunction 
with the examination.  

4.  Thereafter, the RO should review the 
claims folder to ensure that the foregoing 
requested development has been completed.  
Stegall v. West, 11 Vet. App. 268 (1998). 

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

6.  The RO should adjudicate the claim of 
entitlement to total rating based on 
individual unemployability due to 
service-connected disability, in light of 
the additional evidence.  

If the benefits sought remain denied, the appellant and his 
representative should be provided a supplemental statement of 
the case, which reflects RO consideration of all additional 
evidence, and the opportunity to respond.  Thereafter, the 
case should be returned to the Board for further appellate 
review.  The purpose of this REMAND is to obtain additional 
evidence and ensure that the veteran is afforded all due 
process of law.  The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.  No action is required by the veteran until 
contacted by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 1999) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court. See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals


 



